DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,673,580. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation.
Regarding Claim 1:
Instant Application – 16/817,595
Parent Application – 10,673,580
1. A method comprising:
1. A method comprising:
receiving at a first node in a communications network a Session Traversal Utilities for Network Address Translation ("STUN") message associated with a first flow,
receiving at a first node in a communications network a Session Traversal Utilities for Network Address Translation (“STUN”) message associated with a flow,
wherein the STUN message comprises a flow attribute including metadata corresponding to the first flow;
See below more specific limitation.
This limitation was moved to dependent claim 4.
wherein the STUN message comprises a flow treatment attribute comprising a Retransmission Time-Out (“RTO”) field that includes a time increment value indicating a maximum amount of time that a first packet of the flow may be retained in a queue of a network element before the first packet is discarded,
This limitation was moved to dependent claim 5.
wherein the flow treatment attribute includes a Maximum Retransmission Tries (“MRT”) field that includes a value indicating a maximum number of times a second packet may be retransmitted before the second packet is discarded from the queue of the network element;
analyzing the flow attribute at the first node;
analyzing the flow treatment attribute at the first node;
setting policy corresponding to the first flow in the communications network based on the analyzing,
setting a policy for treatment of the flow in the communications network at the first node based on the analyzing,
wherein setting the policy includes using the flow attribute of the STUN message to configure a network path for the first flow in the communications network; and
See below more specific limitation.
This limitation was moved to dependent claim 6.
wherein setting the policy includes using the flow treatment attribute of the STUN message to create a dedicated bearer for the flow; and
forwarding the STUN message to a next network node.
forwarding the STUN message to a next network node.



Regarding Claim 1, the claim broadens the claim by moving elements of the claim to dependent claims 4, 5, and 6 as shown above and replacing them with broader more generic limitations. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art. 

Regarding Claim 2, the claim corresponds to Claim 2 of the parent application.

Regarding Claim 3, the claim corresponds to Claim 3 of the parent application.

Regarding Claims 4-6, as explained above, these claims are the limitations previously in Independent Claim 1 of the parent case, and are obvious based on Claim 1 of the parent case.

Regarding Claim 7, the claim corresponds to Claim 4 of the parent application. 

Regarding Claim 8, the claim corresponds to Claim 5 of the parent application.

Regarding Claims 9-14, the claims correspond to claims 9-14 of the parent application. The claims have been modified and broadened in a similar manner as claims 1-8 as explained above. 

Regarding Claims 15-20, the claims correspond to claims 15-20 of the parent application. The claims have been modified and broadened in a similar manner as claims 1-8 as explained above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegger et al (US 2014/0006604 A1).
Regarding Claims 1, 9 and 15, Wegger teaches a method comprising: 
receiving at a first node in a communications network a Session Traversal Utilities for Network Address Translation ("STUN") message associated with a first flow (Wegger: at 220, the router 108(1) receives the Path Discover (or “STUN”) Response message forwarded from router 108(2), see FIG. 2 and paragraphs [0032]-[0038]), 
wherein the STUN message comprises a flow attribute including metadata corresponding to the first flow (Wegger: the STUN enabled routers are configured to modify STUN messages to add or input corresponding network characteristic information (e.g., node and aggregated attribute information); this 
analyzing the flow attribute at the first node (Wegger: at 222, the router 108(1) evaluates the information in the Path Discovery Response message to obtain and evaluate the node information in the message, see FIG. 2 and paragraphs [0032]-[0038]);
setting policy corresponding to the first flow in the communications network based on the analyzing (Wegger: router 108(1) can then use this information to later modify rich media (e.g., perform in-band modifications to rich media in the media path 106) that is subsequently exchanged along the media path, see FIG. 2 and paragraphs [0032]-[0038]), 
wherein setting the policy includes using the flow attribute of the STUN message to configure a network path for the first flow in the communications network (e.g., perform in-band modifications to rich media in the media path 106) that is subsequently exchanged along the media path, see FIG. 2 and paragraphs [0032]-[0038]); and 
forwarding the STUN message to a next network node (Wegger: at 224, the router 108(1) sends the Path Discovery Response message to the source client device 102, see FIG. 2 and paragraphs [0032]-[0038]).

Regarding Claims 2, 10 and 16, The method of Claim 1, wherein the STUN message is transmitted on the same network path as the first flow (Wegger: the media path, as described above for the data path 106, is the same path that is used to exchange STUN messages for the end-to-end connectivity, as well as to exchange data communication (rich media communication); the STUN request message 110 is shown as a Path Discovery Request (“Path_Discover_Req”) message, see FIG. 2 and paragraphs [0032]-[0038]).

Regarding Claims 3, 11 and 17, The method of Claim 1 further comprising updating the flow attribute at the first node (Wegger: at 204, the router 108(1) modifies the Path Discovery Request by adding node information associated with router 108(1), see FIG. 2 and paragraphs [0032]-[0038]).

Regarding Claim 8 and 20, The method of Claim 1, wherein setting the policy comprises causing an access network connected to the communications network to provide preferential access to a user equipment (Wegger: one technique that may be used to reduce congestion based loss is for the source client device 102 to use markings to tag rich media packets at various levels of importance, see paragraphs [0043] and [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegger et al (US 2014/0006604 A1) in view of Xu (US 2014/0301378 A1)
Regarding Claims 4, 12 and 18, Wegger fails to explicitly teach the metadata comprises a Retransmission Time- Out ("RTO") field that includes a time increment value indicating a maximum amount of time that a packet of the first flow may be retained in a queue of a network element before the packet is discarded.
Xu from the same or similar field of endeavor the metadata comprises a Retransmission Time- Out ("RTO") field that includes a time increment value indicating a maximum amount of time that a packet of the first flow may be retained in a queue of a network element before the packet is discarded (Xu: a time value may be contained in the retransmission time (Retrans Timer) field of the router advertisement message, and take the time value as the maximum retention time of any neighbor discovery protocol related message, see paragraphs [0017] and [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wegger to include the features as taught by Xu above in order to control the memory to reserve or delete messages (Xu: see paragraph [0032]).

s 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegger et al (US 2014/0006604 A1) in view of Edwards (US 7,461,164 B2)
Regarding Claims 5, 13 and 19, Wegger fails to explicitly teach the metadata includes a Maximum Retransmission Tries ("MRT") field that includes a value indicating a maximum number of times a packet may be retransmitted before the packet is discarded from a queue of a network element.
Edwards from the same or similar field of endeavor the metadata includes a Maximum Retransmission Tries ("MRT") field that includes a value indicating a maximum number of times a packet may be retransmitted before the packet is discarded from a queue of a network element (claim 3, see specifically maximum transmission attempts, and/or column 13, line 10-21, see specifically retransmission attempts field.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to limit retries in the system of Wegger as taught by Edwards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wegger to include the features as taught by Edwards above in order to to allow the system to control the transmission medium as it allows the system to better manage retransmissions based on channel or QoS conditions.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegger et al (US 2014/0006604 A1) in view of Ibanez et al (US 2014/0126406 A1).
Regarding Claim 7 and 20, Wegger fails to explicitly teach setting the policy comprises the communications network marking packets of the first flow with an appropriate Differentiated Services Code Point ("DSCP") value to provide preferential network treatment to packets of the first flow.
Ibanez from the same or similar field of endeavor 
see paragraph [0035]).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to mark packets to provide preferential treatment in the system of Wegger as taught by Ibanez.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wegger-Xu to include the features as taught by Ibanez above in order to allow for an efficient usage of resources when performing differentiated handling of data traffic (Ibanez: see paragraph [0005]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674.  The examiner can normally be reached on Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/Primary Examiner, Art Unit 2419